PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/414,825
Filing Date: 25 Jan 2017
Appellant(s): International Business Machines Corporation



__________________
Stephen R. Tkacs (Reg No. 46,430)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/14/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/29/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Regarding portion of the 101 rejection, having a computer readable medium that covers form of non-transitory propagating signals per se, Appellant’s arguments have been fully considered and are persuasive. Therefore, the portion of the 101 rejection has been removed.  

(2) Response to Argument
Appellant argues that the claims do not recite any human behavior, but rather the claims recite a computerized clinical decision support system that replaces human behavior with computerized activities. see pgs. 7-8 of Remarks – Examiner disagrees.
Healthcare providers counting and comparing the amount of days patients are out of compliance, assigning priority to the patients that are the most out-of-compliance, determining that the patients are at risk of adverse events, then prioritizing a sequence of communications with the patients who are at a higher risk of adverse events is an abstract idea, which happen to be performed on generic computer. However, the healthcare providers don’t even need the computerized clinical decision support system to perform the abstract idea. As claimed, “assign, a priority value to each given patient in the set of patients based on a risk score of at least one condition for the given patient, a number of days out of compliance for the at least one condition for the given patient, and an organizational goal factor associated with the at least one condition for the health care organization in accordance with the weighted priority configuration data structure, wherein the patient information for a given patient comprises a plurality of values for the number of days out of compliance for a set of reasons for compliance, wherein assigning the priority value for the given patient comprises: determining an out-of-compliance weight based on a number of days out of compliance for each given reason for compliance within the set of reasons for compliance, determining at least one risk factor based on the at least one risk score for each given reason for compliance within the set of reasons for compliance, identifying an organizational goal factor for each given reason for compliance within the set of reasons for compliance, determining the priority value for the given patient by applying the at least one risk factor and the organizational goal factor to the out-of-compliance weight in accordance with the weighted priority configuration data structure for each given reason for compliance within the set of reasons for compliance, generate, a prioritized communication sequence for the set of patients based on the assigned priority values and to initiate, machine-generated communication with patients within the set of patients based on the prioritized communication sequence”, ALL relates to organizing human activity by managing human behavior and interactions between people. These are human tasks that the healthcare providers are already performing and expected to do.
Appellant argues that the claims recite additional elements implemented on a clinical decision support system, and the body of the claims recite activities that are executed by components of the clinical decision support system that go beyond merely using the computer as a tool. Also, the additional elements reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, because the claim elements allow a user to edit only the weighted priority configuration data structure to change the prioritization of machine-generated communications. see pgs. 8-9 and 10-12 of Remarks – Examiner disagrees.
No technological improvements have been placed within the patient management and treatment fields, medical scheduling software, medical workflow management, artificial intelligence algorithms for diagnosing patients and the functionality of a computing device itself, outside of improving the computer specifically for implementing an abstract idea. Furthermore, the clinical decision support system that includes a computer program product, a processor, a memory, a computing device, a communication engine, a user interface and a priority calculation component are additional elements using a computer as a tool to perform the abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the abstract idea. For example, the patients that have been out of compliance are at greater risk of experiencing adverse events and need to be contacted with the computing device. The only improvement is an improvement to the abstract idea, and not a technological improvement and/or improvement to the functioning of the computer itself.  
Appellant argues that the claims are like McRo and Enfish. see pgs. 9-10 of Remarks – Examiner disagrees.
The claimed invention in McRo allowed a computer to perform functions only humans could previously perform and thus represented an improvement to computer functionality. There is no evidence in the record that Appellant’s claimed invention perform functions that only humans could previously perform. Also, the claimed invention, Enfish creates a specific type of “self-referential table” that provided an improvement to the way the computer operates thus providing a “practical application”. The instant case is no specific type of data structure described. The claim is merely using a computer as a tool to perform an abstract idea to a particular technological environment.
Appellant argues that the activities are not merely data gathering or data selection activities, do not merely add insignificant pre-solution activity (data gathering, selecting data to be manipulated) to the alleged abstract idea, but an application of data structures (rules) in a way that is only meaningful in a computer context. see pg. 11 of Remarks – Examiner disagrees.
In explaining how the invention is applied in a meaningful way, Applicant merely concludes that “the instant claims improve the functionality of the clinical decision support system by providing a more effective process of initiating machine-generated communications with patients” without explaining why and without explaining any actual computer technology.
Appellant disagrees with the Office Action, for looking at the additional limitations as an ordered combination adding nothing that is not already present when looking at the elements taken individually. see pg. 11 of Remarks – Examiner disagrees.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computer as recited is a generic computer component that performs functions. 
Appellant further alleges that the additional elements reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, because the claim elements allow a user to edit only the weighted priority configuration data structure to change the prioritization of machine-generated communications. see pg. 12 of Remarks – Examiner disagrees.
The Appellant is talking about optimizing and automated features not claimed. In the instant case, an alleged technological problem is not being necessarily solved with a technological solution by merely prioritizing patients who need to by notified based on the patients being more at risk of having severe medical conditions. When considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Appellant argues that claims 14 and 19 go beyond merely using a computer as a tool to perform an abstract idea and generally link the use of a judicial exception to a particular technological environment. see pg. 12 of Remarks – Examiner disagrees.
Even if the communication engine automatically initiates machine-generated communications, keeping track of patients who have not been successfully communicated to, involves a technology not claimed. Also, no technological improvements have been placed within the automated notification fields, patient portal software, patient appointment management, algorithms for tracking notified patients and the functionality of a computing device itself, outside of improving the computer specifically for implementing an abstract idea. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TERESA S WILLIAMS/Examiner, Art Unit 3686
05/05/2022

/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                        
                                                                                                                                                                                                        Conferees:
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                        

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.